Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Gary Wayne Moore, Appellant                          Appeal from the 336th District Court of
                                                     Fannin County, Texas (Tr. Ct. No. PO-13-
No. 06-14-00038-CV        v.                         41485). Memorandum Opinion delivered
                                                     by Justice Moseley, Chief Justice Morriss
Emalena Fay Mestel, Appellee                         and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Gary Wayne Moore, pay all costs of this appeal.


                                                     RENDERED JUNE 13, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk